Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites: “
1) a power transformer to be diagnosed is equivalent to a two-port network, a winding 5equivalent circuit is established, and its transfer function is calculated:” (emphasis added)

The end sentence make should be a semicolon (;) instead of a colon (:).

Claim 1 further recites: “
2) for a circuit in the normal state of circuit parameters, a sine wave excitation source with a changing frequency is set at an input terminal of the power transformer winding to calculate the transfer function value at varying frequencies to obtain an amplitude-frequency characteristic curve of each winding node in the normal state;” (emphasis added)

“[T]he normal state” is lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, claim 1 recites: “
1) a power transformer to be diagnosed is equivalent to a two-port network, a winding 5equivalent circuit is established, and its transfer function is calculated:” (emphasis added)

It is unclear what “its” is referring to. Whether is it referring to “a power transformer”, or “a winding 5equivalent circuit”?

Claim 1 further recites: “
3) circuits under various fault statuses and of which different element parameters are varied are subjected to scanning frequency response analysis to extract amplitude-frequency characteristics, and calculation is performed to obtain the amplitude-frequency characteristics of each winding node in different fault conditions;” (emphasis added)

It is unclear what “of which” is referring to. Whether is it referring to “circuits” or “various fault statuses”?

Claim 1 still further recites: “
4) based on the amplitude-frequency characteristics obtained in step 2) and step 3), a 15frequency change amount is set as the abscissa, and different winding node numbers from an input terminal to an output terminal of scanning frequency is set as the ordinate to establish a feature matrix;” (emphasis added)

The term “different winding node numbers from an input terminal to an output terminal of scanning frequency” is very confusing. The reader hardly understands what the real meaning for this.

Claim 1 still further recites: “
5) perform a scanning frequency response analysis on the power transformer to be diagnosed, obtain the amplitude-frequency characteristics, and collect its historical detection data to form the 20feature matrix according to the method in step 4);” (emphasis added)

It is unclear what “its” is referring to. Where and how “historical detection data” is collected?

Claim 1 still further recites: “
6) the feature matrix obtained in step 4) and step 5) is converted into an image, and simulation and historical detection data are used as a training set, and a fault category and a fault location are used as labels, and a deep convolutional neural network is input for training;” (emphasis added)

It is unclear whether converted image is used as training set, or just simulation and historical detection data are used as a training set. Secondly, it is unclear where simulation is coming from, and how simulation is obtained. Thirdly, whether “historical detection data” is from step 5) or a new one?

Regarding claim 6, claim 6 recites: “
6. The power transformer winding fault positioning method according to claim 1, wherein the frequency change of the sine wave excitation source is 1 ~ 1MHz.” (emphasis added)

It is unclear whether the “1” in “1 ~ 1MHz” represents 1Hz or 1kHz?

Regarding to the rest of claims, the rest of claims are dependents for claim 1, thus they are rejected accordingly.

Claim Rejections - 35 USC § 102 / 103
No reference is found for 35 USC § 102/103 rejection.
The instant application discloses a power transformer winding fault positioning method wherein 3) circuits under various fault statuses and of which different element parameters are varied are subjected to scanning frequency response analysis to extract amplitude-frequency characteristics, and calculation is performed to obtain the amplitude-frequency characteristics of each winding node in different fault conditions; 4) based on the amplitude-frequency characteristics obtained in step 2) and step 3), a 15frequency change amount is set as the abscissa, and different winding node numbers from an input terminal to an output terminal of scanning frequency is set as the ordinate to establish a feature matrix; 5) perform a scanning frequency response analysis on the power transformer to be diagnosed, obtain the amplitude-frequency characteristics, and collect its historical detection data to form the 20feature matrix according to the method in step 4); 6) the feature matrix obtained in step 4) and step 5) is converted into an image, and simulation and historical detection data are used as a training set, and a fault category and a fault location are used as labels, and a deep convolutional neural network is input for training.
The closest reference Luo et al. (“Recognition Technology of Winding Deformation Based on Principal Components of Transfer Function Characteristics and Artificial Neural Network”) discloses a power transformer winding fault diagnosis method by using a trained neural network through performing a frequency scan and feature matrix. However, it fails to teach wherein 3) circuits under various fault statuses and of which different element parameters are varied are subjected to scanning frequency response analysis to extract amplitude-frequency characteristics, and calculation is performed to obtain the amplitude-frequency characteristics of each winding node in different fault conditions; 4) based on the amplitude-frequency characteristics obtained in step 2) and step 3), a 15frequency change amount is set as the abscissa, and different winding node numbers from an input terminal to an output terminal of scanning frequency is set as the ordinate to establish a feature matrix; 5) perform a scanning frequency response analysis on the power transformer to be diagnosed, obtain the amplitude-frequency characteristics, and collect its historical detection data to form the 20feature matrix according to the method in step 4); 6) the feature matrix obtained in step 4) and step 5) is converted into an image, and simulation and historical detection data are used as a training set, and a fault category and a fault location are used as labels, and a deep convolutional neural network is input for training.
The reference of the record fails to teach, or obvious in combination to teach a power transformer winding fault positioning method wherein 3) circuits under various fault statuses and of which different element parameters are varied are subjected to scanning frequency response analysis to extract amplitude-frequency characteristics, and calculation is performed to obtain the amplitude-frequency characteristics of each winding node in different fault conditions; 4) based on the amplitude-frequency characteristics obtained in step 2) and step 3), a 15frequency change amount is set as the abscissa, and different winding node numbers from an input terminal to an output terminal of scanning frequency is set as the ordinate to establish a feature matrix; 5) perform a scanning frequency response analysis on the power transformer to be diagnosed, obtain the amplitude-frequency characteristics, and collect its historical detection data to form the 20feature matrix according to the method in step 4); 6) the feature matrix obtained in step 4) and step 5) is converted into an image, and simulation and historical detection data are used as a training set, and a fault category and a fault location are used as labels, and a deep convolutional neural network is input for training, in combination the rest limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668